
Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED PRE-NEGOTIATION AND STANDSTILL AGREEMENT

     THIS FIRST AMENDMENT TO AMENDED AND RESTATED PRE-NEGOTIATION AND STANDSTILL
AGREEMENT (this "Amendment") is made as of the 31st day of March, 2009, among
Natixis, London Branch ("Agent"), Sunrise Senior Living, Inc. ("Guarantor"),
Sunrise Hannover Senior Living GmbH & Co. KG ("PropCo"), and Sunrise Hannover
GmbH ("OpCo", and together with PropCo, "Borrower"). In consideration of the
mutual promises and covenants contained herein, the parties hereto agree as
follows:

RECITALS

               A.      At the request of Guarantor and Borrower, the parties
hereto entered into that certain Pre-Negotiation and Standstill Agreement, dated
as of December 24, 2008 (the "Original Agreement"), pursuant to which, among
other things, Agent agreed to forbear from exercising certain of Agent's
remedies available to it pursuant to the Funding Obligation and the other Loan
Documents (as such terms are defined in the Original Agreement) for a certain
period of time pursuant to the terms thereof.

               B.      Agent, Guarantor and Borrower amended and restated the
Original Agreement in its entirety by entering into that certain Amended and
Restated Pre-Negotiation and Standstill Agreement, dated as of February 19, 2009
(the "Agreement").

               C.      The term of the Agreement is scheduled to expire on March
31, 2009, unless sooner terminated pursuant to the terms and conditions of the
Agreement.

               D.      Guarantor and Borrower have requested that Agent extend
the term of the Agreement and, subject to the terms and conditions contained in
this Amendment, Agent has agreed to so extend.

               NOW THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
Agent, Guarantor and Borrower hereby agree as follows:

     1.      Recitals. The Recitals set forth above are hereby incorporated
herein by reference as if the same were fully set forth herein.

     2.      Term. Section 2 of the Agreement is deleted in its entirety and
replaced with the following:

"As used in this Agreement, the "Term" shall mean the period commencing on the
date hereof and ending on April 30, 2009; provided, that this Agreement may be
sooner terminated pursuant to Paragraph 10 hereof."

     3.      Representations of Guarantor and Borrower.      Each of Guarantor's
and Borrower's representations, warranties and acknowledgements contained in the
Agreement,

--------------------------------------------------------------------------------

including without limitation those set forth in Sections 3 and 7 thereof, are
and remain true and accurate as of the date hereof.

     4.      Effectiveness of Agreement. Except as modified by this Amendment,
all the terms of the Agreement shall remain unchanged and in full force and
effect.

     5.      Counterparts. This Amendment may be executed in counterparts, and
all counterparts together shall be construed as one document.

     6.      Telecopied Signatures. A counterpart of this Amendment signed by
one party to this Amendment and telecopied to the other party to this Amendment
or its counsel (i) shall have the same effect as an original signed counterpart
of this Amendment, and (ii) shall be conclusive proof, admissible in judicial
proceedings, of such party's execution of this Amendment.

     7.       Successors and Assigns. All of the terms and conditions of this
Amendment shall apply to benefit and bind the successors and assigns of the
respective parties.

     8.      Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law.

[SIGNATURE PAGES FOLLOW]



2



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Agent, Guarantor and Borrower have entered into this
First Amendment to Amended and Restated Pre-Negotiation and Standstill Agreement
as of the date first above stated.

 

 

 

SUNRISE HANNOVER  GMBH        By:  /s/ Paul S.
Milstein                                   Name:  Paul S. Milstein  
                                   Title:     Prokurist                         
                       SUNRISE HANNOVER SENIOR LIVING  GMBH & CO. KG:       
By:  /s/ Paul S. Milstein                                   Name:  Paul S.
Milstein                                     
Title:     Prokurist                                                SUNRISE
SENIOR LIVING, INC.        By:  /s/ John  Gaul                    
                   Name:  John Gaul                                       
Title:     General Counsel                                           NATIXIS,
LONDON BRANCH:              By:  /s/ Gregoire
Hennekinne                                    By:   /s/ David
Newby                           Name:   Gregoire
Hennekinne                                   Name:   David
Newby                          
Title:      Director                                                     
Title:      Managing Director                     


3

--------------------------------------------------------------------------------